Exhibit10.1

 

EXECUTION COPY

SIXTH AMENDMENT TO
RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT

THIS SIXTH AMENDMENT TO RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT dated
as of September 27, 2018 (this “Amendment”) is entered into among FLOWERS
FINANCE II, LLC, a Delaware limited liability company (the “Borrower”), FLOWERS
FOODS, INC., a Georgia corporation (the “Servicer”), NIEUW AMSTERDAM RECEIVABLES
CORPORATION B.V., COÖPERATIEVE RABOBANK U.A. (f/k/a Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank”), as Facility Agent for the Nieuw
Amsterdam Lender Group and as a Committed Lender, PNC BANK, NATIONAL
ASSOCIATION, as Facility Agent for the PNC Bank Lender Group and as a Committed
Lender, and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (f/k/a Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank”, New York Branch), as
administrative agent (the “Administrative Agent”) for each of the Lenders.

RECITALS

WHEREAS, reference is made to that certain Receivables Loan, Security and
Servicing Agreement dated as of July 17, 2013, as amended by First Amendment to
Receivables Loan, Security and Servicing Agreement dated as of August 7, 2014,
by Second Amendment to Receivables Loan, Security and Servicing Agreement dated
as of December 17, 2014, by Third Amendment and Waiver to Receivables Loan,
Security and Servicing Agreement dated as of August 20, 2015, by Fourth
Amendment to Receivables Loan, Security and Servicing Agreement dated as of
September 30, 2016 and by Fifth Amendment to Receivables Loan, Security and
Servicing Agreement dated as of September 28, 2017 (as so amended, the “Existing
Loan Agreement” and, as amended by this Amendment and as otherwise amended,
supplemented or modified from time to time, the “Loan Agreement”) among the
parties to this Amendment.  Unless otherwise provided elsewhere herein,
capitalized terms used herein shall have the respective meanings assigned
thereto in the Loan Agreement; and

WHEREAS, the parties to this Amendment have agreed to amend the Existing Loan
Agreement, all on the terms and subject to the conditions set forth in this
Amendment;

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties to this Amendment hereby agree as follows:

SECTION 1.Amendments to Existing Loan Agreement.  Effective as of the Effective
Date (as defined below), subject to the satisfaction of the conditions precedent
set forth in Section 2 below, the Existing Loan Agreement is hereby amended as
follows:

(a)The table set forth in the definition of “Concentration Limit” in Annex I to
the Existing Loan Agreement is hereby amended and restated as follows:

Category

S&P Short

Term

Rating

S&P Long

Term

Rating

Moody’s Short

Term Rating

Moody’s Long

Term Rating

Concentration Limit

I

A-1+/ A-1

AAA to A

P-1

Aaa to A2

15.0%

II

A-2

A- to BBB+

P-2

A3 to Baa1

7.5%

III

A-3

BBB to BBB-

P-3

Baa2 to Baa3

5.0%

IV

Below A-3 or Not Rated by S&P

Below BBB-
or Not Rated by S&P

Below P-3 or Not Rated by Moody’s

Below Baa3 or Not Rated by Moody’s

4.00% for the two largest Obligors* in this category,  3.00% for the third
largest Obligor in this category and 2.00% for all other Obligors in this
category

*Obligors with the two highest Outstanding Balances of Eligible Receivables as
of the last day of most recently ended Fiscal Period (for such purpose, each
Obligor and its Affiliated Obligors, if any, being treated as a single Obligor)

(b)the definition of “Defaulted Receivable” appearing in Annex I to the Existing
Loan Agreement is hereby amended and restated as follows:

“Defaulted Receivable” means a Receivable (a) as to which the Obligor has
suffered an Insolvency Event, (b) which, consistent with the Credit and
Collection Policy, would be a Charge-Off or (c) as to which any payment, or part
thereof, becomes unpaid for fourteen (14) weeks or more past its original
invoice date (determined without regard to any modification thereof).

(c)the definition of “Delinquent Receivable” appearing in Annex I to the
Existing Loan Agreement is hereby amended and restated as follows:

“Delinquent Receivable” means a Receivable, other than a Defaulted Receivable,
as to which any payment, or part thereof, becomes unpaid for eight (8) or more
weeks past its original invoice date (determined without regard to any
modification thereof).

- 2 -

--------------------------------------------------------------------------------

 

(d)the definition of “Dilution Reserve Percentage” appearing in Annex I to the
Existing Loan Agreement is hereby amended and restated as follows:

“Dilution Reserve Percentage” means, for any Fiscal Period, as of any date of
determination, a percentage equal to:

((SF x AED) + ((ADS– AED) x ADS /AED)) x DHR

where:

 

SF            =

a stress factor equal to 2.50;

 

AED        =

the average of the Adjusted Dilution Ratios during the 13 consecutive Fiscal
Periods ending with the Fiscal Period for which such Dilution Reserve Percentage
is being determined;

 

DS          =

the highest Adjusted Dilution Ratio computed for any Fiscal Period that occurred
during the 13 consecutive Fiscal Periods ending with the Fiscal Period for which
such Dilution Reserve Percentage is being determined; and

 

DHR       =

the Dilution Horizon Ratio, equal to a fraction, (i) the numerator of which is
equal to the aggregate amount of all Receivables originated by all the
Originators during the Fiscal Period for which such Dilution Reserve Percentage
is being determined and (ii) the denominator of which is equal to the Net
Receivables Balance as of the last day of the Fiscal Period for which such
Dilution Reserve Percentage is being determined.

(e)the definition of “Facility Termination Date” appearing in Annex I to the
Existing Loan Agreement is hereby amended and restated as follows:

“Facility Termination Date” means the earlier to occur of September 27, 2020 and
the Early Termination Date.

(f)the definition of “Loss Reserve Percentage” appearing in Annex I to the
Existing Loan Agreement is hereby amended and restated as follows:

“Loss Reserve Percentage” means, for any Fiscal Period, as of any date of
determination, the percentage equal to

SF x DR x LHR

- 3 -

--------------------------------------------------------------------------------

 

where:

 

SF          =

a stress factor equal to 2.50;

 

DR        =

the highest average of the Default Ratios computed for any three consecutive
Fiscal Periods that occurred during the 13 consecutive Fiscal Periods ending
with the Fiscal Period for which such Loss Reserve Percentage is being
determined; and

 

LHR      =

the Loss Horizon Ratio is a fraction, (i) the numerator of which is equal to the
aggregate amount of all Receivables originated by all the Originators during the
three (3) consecutive Fiscal Periods ending with the Fiscal Period for which
such Loss Reserve Percentage is being determined, and (ii) the denominator of
which is the Net Receivables Balance as of the last day of the Fiscal Period for
which such Loss Reserve Percentage is being determined.

(g)Section 8.02 of the Existing Loan Agreement is hereby amended by deleting
Section 8.02(q) in its entirety and substituting, in lieu thereof, the
following:

(q) (i)  the average of the Delinquency Ratios, computed for each of the three
immediately preceding Fiscal Periods, shall exceed 4.75%; (ii) the average of
the Default Ratios, computed for each of the three immediately preceding Fiscal
Periods, shall exceed 3.75%; (iii) the average of the Dilution Ratios, computed
for each of the three immediately preceding Fiscal Periods, shall exceed 5.00%;
or (iv) the average of the Days Sales Outstanding, computed for each of the
three immediately preceding Fiscal Periods shall exceed 35 days during any
Fiscal Period.

- 4 -

--------------------------------------------------------------------------------

 

(h)Schedule II to the Existing Loan Agreement is hereby amended by deleting the
following two accounts therefrom:




DEPOSITOR

NAME OF

DEPOSITORY

INSTITUTION

DEPOSITORY

ADDRESS

CONTACT

PERSON

ACCOUNT

NUMBER(S)

ACCOUNT

TYPE

1.

Flowers Baking Co. of Lafayette, LLC

Wells Fargo Bank, National Association

Wells Fargo Bank, N.A.

Mail Address Code:  G0128-042

301 South Tryon Street, 7th Floor

Charlotte, North Carolina 28282

Chris McDaid

171 17th Street NW, 4th Floor

Atlanta, Georgia 30363

F: (404) 214-1681

2000016946198

Collection Account with associated Lockbox

2.

Flowers Baking Co. of Tuscaloosa, LLC

Bank of America, National Association

Bank of America, N.A.

2001 Clayton Road, Building B

Concord, CA 94520

Mail Code:  CA4-702-02-37

Justin Campoli

2001 Clayton Road, Building B

Concord, CA 94520

Mail Code:  CA4-702-02-37

T:  (925) 675-7169

F:  (877) 207-2524

3750202980

Collection Account with associated Lockbox

 

SECTION 2.Conditions Precedent.  The amendments set forth in Section 1 above
shall become effective as of the date hereof (the “Effective Date”) upon (a) the
receipt by the Administrative Agent of counterpart signature pages to this
Amendment executed by each of the parties to this Amendment, (b) the receipt by
the Administrative Agent of counterpart signature pages to the Amendment Fee
Letter dated as of the date hereof (the “Amendment Fee Letter”) between the
Borrower and the Administrative Agent executed by each of the parties thereto
and (c) the receipt by each Committed Lender of the amendment fee as set forth
in the Amendment Fee Letter.

SECTION 3.Representations and Warranties of the Borrower.  Each of the Borrower
and the Servicer hereby represents and warrants to each Lender, each Facility
Agent and the Administrative Agent that, on and as of the date hereof:

(a)this Amendment has been duly executed and delivered by it, and this Amendment
and the Existing Loan Agreement as amended hereby constitute, the legal, valid
and binding obligations of it enforceable against it in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally and to general
equitable principles (regardless of whether considered in a proceeding in equity
or at law); and

- 5 -

--------------------------------------------------------------------------------

 

(b)the representations and warranties of it contained in the Loan Agreement or
in the other Transaction Documents to which it is a party are true and correct
in all material respects as of the date hereof, with the same effect as though
made on such date (after giving effect to this Amendment), except to the extent
such representation or warranty expressly relates only to a prior date; and

(c)immediately after giving effect to this Amendment, no Amortization Event or
Event of Default shall have occurred and be continuing.

SECTION 4.Miscellaneous.

(a)This Amendment may be amended, modified, terminated or waived only as
provided in Section 10.05 of the Loan Agreement.

(b)Except as expressly modified as contemplated hereby, the Loan Agreement is
hereby confirmed to be in full force and effect in accordance with its terms and
is hereby ratified and confirmed.  This Amendment is intended by the parties to
constitute an amendment and modification to, and otherwise to constitute a
continuation of, the Loan Agreement, and is not intended by any party and shall
not be construed to constitute a novation thereof or of any obligation of any
party thereunder.  This Amendment shall constitute a Transaction Document.

(c)This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns under the Loan
Agreement.

(d)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  Delivery of an executed signature page to this
Amendment by facsimile transmission or other electronic image scan transmission
shall be effective as delivery of a manually signed counterpart of this
Amendment.

(e)The provisions of this Amendment are intended to be severable.  If any
provision of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(f)THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.  Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to this
Amendment, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court.  The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.  The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

- 6 -

--------------------------------------------------------------------------------

 

(g)EACH OF THE BORROWER, THE SERVICER, THE ADMINISTRATIVE AGENT, THE FACILITY
AGENTS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR
THEREOF.

[Signature pages follow]

 

- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent

 

 

By:

 

/s/ Thomas McNamara

 

 

Name: Thomas McNamara

 

 

Title:  Executive Director

 

By:

 

/s/ Zoe Wang

 

 

Name: Zoe Wang

 

 

Title: Vice President

 

COÖPERATIEVE RABOBANK U.A., as Committed Lender and Nieuw Amsterdam Facility
Agent

 

 

By:

 

/s/ Jennifer Vervoorn

 

 

Name: Jennifer Vervoorn

 

 

Title:  Director

 

By:

 

/s/ E. van Esveld

 

 

Name: E. van Esveld

 

 

Title: Managing Director

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.

 

 

By:

 

/s/ E.M. van Ankeren

 

 

Name: E.M. van Ankeren

 

 

Title:  Managing Director

 

 

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION, as Committed Lender and PNC Bank Facility Agent

 

 

By:

 

/s/ Eric Bruno

 

 

Name:  Eric Bruno

 

 

Title:    Senior Vice President

 

FLOWERS FINANCE II, LLC, as Borrower

 

 

By:

 

/s/ Karyl H. Lauder

 

 

Name:  Karyl H. Lauder

 

 

Title: Treasurer

 

FLOWERS FOODS, INC., as Servicer

 

 

By:

 

/s/ R. Steve Kinsey

 

 

Name:  R. Steve Kinsey

 

 

Title: Executive V.P. & CFO

 

 